          Case 2:13-cr-00574-DSF Document 628 Filed 05/13/19 Page 1 of 11 Page ID #:6815

      P~'(P~ ~A ,J'UIJJ ~ ~
  NAME                                                                                                                 ~~~w
                                                                                                    is~~
                                                                                                                       ~.
      b11~°1 - 111
  PRISON IDENTIFICATIONBOOKING NO.
                                                                                                           MAY 13X19
     ~ 0 0~x 13~~0
  ADDRESS OR PLACE OF CONFINEMENT
                                                                                                      CE     ! '>~~`
     ~tP~T~~ ~ WPB ~~I~I~I'10~0
  Note:     If represented by an attorney, provide name, address, &telephone
            number. It is your responsibility to notify the Clerk ofCourt in
            writing ofany change ofaddress.

                                                UNITED STATES DISTRICT CQURT
                                               CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                                      CASE NUMBER:

                                                                    Plaintiff,    ~J~ 9- ~ 135 ~ ~~ S
                                                                                          To be supplied by the Clerk of the United States District Court


                                      v.
                                                                                   cR       ~f~13- 51~ - GN K~ ~-
                                                                                          Criminal case under which sentence was imposed.
          P~~ ~ ~ P~ , ,f ~1sf l~
  FULL NAME OF MOVANT
 (Include name under which you were convicted)
                                                                                          MOTION TO VACATE,SET ASIDE,OR
                                                                  Petitioner.
                                                                                         CORRECT SENTENCE BY A PERSON IN
                                                                                               FEDERAL CUSTODY
                                                                                                  28 U.S.0 § 2255




                                                     INSTRUCTIONS -READ CAREFULLY

This motion must be legibly handwritten or typewritten and signed by the movant under penalty of perjury. Any false statement of a
material fact may serve as the basis for prosecution and conviction for perjury. All questions must be answered concisely in the
proper space on the form. Where more room is needed to answer any questions use reverse side of sheet.

Additional pages are not permitted. No citation ar authorities need be furnished. If briefs or arguments are submitted, they should
be submitted in the form of a separate memorandum.

Upon receipt, your motion will be filed if it is in proper order. NO FEE is required with this motion

If you do not have the necessary funds for transcripts, counsel, appeal, and other costs connected with a motion ofthis type, you may
request permission to proceed informa pauperis, in which event you must execute the declaration on the last page, setting forth
information establishing your inability to pay costs. If you wish to proceed informa pauperis, you must have an authorized officer at
the penal institution complete the certificate as to the amount of money and securities on deposit to your credit- in any account in the
institution.

Only judgments entered by one court may be challenged in a single motion. If you seek to challenge judgments entered by different
judges or divisions either in the same district or in a different district, you must file separate motions as to each judgment.

Your attention is directed to the fact that you must include all grounds for reliefand all facts supporting such grounds forrelief in the
motion you file seeking relief from any judgment of conviction.

When the motion is fully completed, the original and three(3)copies must be mailed to the Clerk of the United States District Court,
whose address is 255 East Temple Street, Suite TS-134, Los. Angeles, California 90012.


CV-67(05/18)                                                              MOTION                                                                    Page 1 of9
                                                                       2~ U.S.C.§ 2255
       Case 2:13-cr-00574-DSF Document 628 Filed 05/13/19 Page 2 of 11 Page ID #:6816
                                          MOTION


   1. Name and location of court that entered judgment of conviction under attack:
      ~D YV I'~~ ~• ~~~(~ ~C 1, `'G~D~ A 1, ~Ul1, ~ D i~(o P~n~ ~ lA n~ ~'~~'D ST Pr'C~` CJ V-(~T H D u.f~
       ti5~ C~~T Tcv~~ ~ ~— ,~~r~t-~c-~ , ~o.r ~6~,,~~r             CR'~ I Fo ~r~t ~ q0012 — 333~
2. Date ofjudgment of conviction:           ~`~ ~ IA ~~ ?-J 1~
3. Length of sentence:          1~ IV~or~,~(N.(~                     Sentencing judge: ~E~(~6~ I'~ - ~~~6
4. Nature of offense or offenses for which you were convicted:
     I~ UfL ~-x-11: Go~~fP1R--~~~1 To ~E~~~v~ fvr~~-nr~~ 0~ ~v~C~t,~ C~r~S~~~aTio~i~'~ f~16KTs
     1~ IAJC 2'~2' D~'PK~v~(~o~~ OF Go~s-~iTu~C~on~~C~ ~~6►-tT~" U~~C-K Co~oR o~ Pr~~Ko~~~C~
     _I~ USG i5 I°I-fr-~~cor~ 2 ~ ~~s7~`( , Pr~~T~C ~ ~~f ~ F'( ~~co ~ ~f 1,,~ Ik ~~~K~~
                                          ~r.1v~f-~i6r~~o~~ f ~A-n~1~~~~~~~t


5. What was your plea?      (check one)

    ~.Not guilty
    ❑ Guilty
    ❑ Nolo Contendere

    If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment, give details:
         ►~la _




6. Kind of trial: (check one)

      Jury
    ❑ Judge only


7. Did you testify at the trial?
    ❑ Yes       ~No


8. Did you appeal from the judgment of conviction?
   . Yes         ❑ No



CV-67(05/18)                                                MOTION                                                    Page 2 of9
                                                         Z8 U.S.C.§ 2255
        Case 2:13-cr-00574-DSF Document 628 Filed 05/13/19 Page 3 of 11 Page ID #:6817

 9. If you did appeal, answer the following:

    (a) Name of court t~l~~vl ~((~ GK 1~ CJ V~R-'1 Q~ ~ ~~C~ ~f —       R~~ c t~ ar~-~ N- CN PrM ~~~J Co ~(~~ h o1,(,(~
    (b) Result     GO ~ V 1 Gil ufJ P~I~ Q ,5~~~c,~ Co~~1 Krli~ ~D


    (c) Date of result __ 10 OG~0(b~ ?~0 I ~
 10. Other than a direct appeal from the judgment of conviction and sentence, have you previously filed any petitions,
     applications, or motions with respect to this judgment in any federal court?

         ❑ Yes           ~No
 1 1. If your answer to question number 10 was "yes," give the following information:
     (a) (1) Name of Court
        (2) Nature of proceeding


        (3) Grounds raised


        (4) Did you receive an evidentiary hearing on your petition, application, or motion?
               ❑ Yes     ❑ No
        (5) Result


        (6) Date of result
   (b) (1) Name of Court __ ~ ~ R
        (2) Nature of proceeding


        (3) Grounds raised


        (4) Did you receive an evidentiary hearing on your petition, application, or motion?
               ❑ Yes     ❑ No
        (5) Result


       (6) Date of result
   (c) (1) Name of Court         N,~ ~
       (2) Nature of proceeding


       (3) Grounds raised


       (4) Did you receive an evidentiary hearing on your petition, application, or motion?
               ❑ Yes    ❑ No


CV-67(05/18)                                             MOTION                                                    Page 3 of9
                                                      28 U.S.C.§ 2255
        Case 2:13-cr-00574-DSF Document 628 Filed 05/13/19 Page 4 of 11 Page ID #:6818

         (5) Result


        (6) Date of result
    (d) Did you appeal, to an appellate federal court having jurisdiction, the results of action taken on any petition,
        application, or motion?

        (1) First petition, etc.    ❑ Yes ~ No
        (2)Second petition, etc. ❑Yes ~No
        (3) Third petition, etc. ❑Yes ~No
   (e) If you did not appeal from the adverse action on any petition, application, or motion, explain briefly why you did not:
               'I i'i ~ T~ n~ f~ R ~~~tC~~~.~~ ~ ~~~ lr~ ~s D~r~.~~ I~ r~ a v ~rv~.0~e ~~~




 12. State concisely every ground on which you claim that you are being held unlawfully.

    CAUTION: If you fail to set forth all grounds in this motion, you may be barred from presenting additional grounds
    at a later date. For your information, the following is a list of the most frequently raised grounds far relief in this
    type of proceeding. Each statement preceded by a letter constitutes a separate ground for possible relief. You may raise
    any grounds that you have, whether listed below or not. However, you should raise in this motion all available
    grounds (relating to this conviction) on which you base your allegations that you are being held in custody unlawfully.

    If you select one or more ofthe grounds listed below for relief, you must allege facts in support ofthe grounds you
    select. The petition will be returned to you if you merely check (a)through (j) or any one or more of these grounds
    without alleging facts in support.

       (a) Conviction obtained by plea of guilty that was unlawfully induced or not made voluntarily or with
           understanding of the nature of the charge and the consequences ofthe plea.

       (b) Conviction obtained by use of coerced confession.
       (c) Conviction obtained. by use of evidence gained pursuant to an unconstitutional search and seizure.
       (d) Conviction obtained. by use of evidence obtained pursuant to an unlawful arrest.
       (e) Conviction obtained by violation of the privilege against self-incrimination.
       (fl Conviction.obtained by the unconstitutional failure of the prosecution to disclose to the defendant evidence
               favorable to the defendant.
       (g) Conviction obtained by a violation ofthe protection against double jeopardy.
       (h) Conviction obtained by action of a grand or petitjury which was unconstitutionally selected and impaneled.
       (i) Denial of effective assistance of counsel.
       (j) Denial of right of appeal.




CV-67(05/18)                                               MOTION                                                 Page 4 of9
                                                        28 U.S.C.§ 2255
        Case 2:13-cr-00574-DSF Document 628 Filed 05/13/19 Page 5 of 11 Page ID #:6819

     A. Ground one: t~~ G4 Y~ Y ~ Gil v 1~ ~~ tfit~~tJ ~~( US~ ~F ~0~~'1~ C~~('~J'S I ~ tJ


     Supporting facts (tell your story briefly without citing cases or law): ~ D~~CT~ Q A~T.f iI~~1G%
      G~ ~c~~1~ro fir~s~ Go1~s~ o~                       o w ~-~ I~=~ j6~ ~ o~ ~~( P ~-~s~r~-~ ~ o ,~
    ~u~S~(~ o r~ ~ a~~ Dv~F~~ ~6 T~K~ P~ ~ ~C~~ ~ nno~~y~~v~~ T~f ~ R 1 PT,s (~-CC'(~-~~ Tn~
       w~-~ < <6 ~y P~~ o~,~6 ~u~~~.

     B. Ground two: ~f Go Y1~"f~ary O~TA'Ir~~ ~~ IVI~ Ur~GO~s`il'(UTt vr~ /~'t- ~1 ~U.(Z-~ D~ ~(vl~
     _~R~OS~GUI~t~o~ ~~ ~If~ ►,o ~~ ~~~ fl~c~ ~-V~R-ok~ ~~ To fiti~ D~~ D,g~.T.
     Supporting facts (tell your story briefly without citing cases or law): ~E Q IA ~,(~;r ~K ~~-A~J`GlZlP"(.f~ 0 F
      ~Q~~.D~,TJ ~J~C~ COt~f~Slor~,f 1~C'I~ D~~IG~D • I~IA~1n I JI DCo ~C'Ga/~Din~6
      ~~ ~ 1; t~ ~6 GD ~ f~ ('~'J"f 1nr~~ ~ ~ c~~~►J;.D ~A ~~          ~~~„ ►IVY.~~`( ~c 'M-~~'CN ~ ~~~
    ~_~~ WIGS r~oT D1sc~o~~, M-o~to~ Zo ~c~-tG~~;~~ ~(K~~c~ ~~t~ ~~ ~E~u~t~
        R-E ~ A~~Y(l v F' 0~ ~~~o~ ~ Go a~G~ ~J Prn~'C ~ (~ (~f I~ r~ ~VD~J 41~ ~ ~ ~'( (VlC- _emu-~'f .
    C. Ground three: ~~I~V 1 ~"~1~~ ~ ~TPrI ~,~j ~~( PrC~I o~ 0~ ~~D DR P~(1'~ ~1~'~
      ~~11CN WPr~ Ulr~~an~~~~~uT~n~I~~`~ f~1~G~C~fl ~~ ~-N~P~i,~~~.
     Supporting facts (tell your story briefly without citing cases or law): ~ ~fZlI~L ~ TV~L' P K-Df~~t~ ~ o
     ht~D ~ ~SuP~c~-~~~~ ~~~c~tw~n1.T Wr~Nou.~ P~-~vtS►T~~~6 T~t~- 6R-~.~~ ~.L~~.
      UPo~      ~~u~~~l ~~ `~~



    D. Ground four: ~~'1~ C4aV ~G~~O
                                   I O~~A'1n4.~D ~`~ ~Tc,O~` ~~ ~                     ~   D~ P ~~~ ~v~R-~
      VV h~ GN 1N ~C f C~ ~ ~oh~f"[I'r ~'~I D~CL ~''( ~E ~~"C~D ~~1V~P P~n`~'1~~D
    Supporting facts (tell your story briefly without citing cases or law): ~K~ f~~ni~ D I~P~-'~ ~F    ((Z (A'l, ,~
      U~R W Rio ~~ ~ ~~~f~ To Tv~,~ ~o uR-~f ~~~~~~ MAR ~o~~~~ ~ N
     I~ ~ ~ 1YY ~o ~P R-o c~%~~v 1~ r~ ~v ~ ~~ ~~ n w►~ n~o ~ ~x c ~,f~ I~,~ vt au 6 ~-t T~l~~
     I~~T~~.a~r~~ w~ ~~..~ ~~ P~vn~ ~.,~ ~ ~v~~ ~~~ ~~~ of ~R~ ~L I~ .I~a~ w ~'
     ~~t rn. tSJ~~ ~~.~ Ta 1-~~r~~f ~„~ ~,'~ ~Ml~~( Pn~1n AtiT-~~cr~ v~,~ U,r~ ~ t~.
13. If any of the grounds listed in 12 A, B, C, or D were not previously presented, state briefly what grounds were not
    presented, and give your reasons for not presenting them:




14. Do you have any petition or appeal now pending in any court as to the judgment under attack?
    ❑ Yes      ~No




CV-67(05/18)                                            MOTION                                                  age o
                                                     28 U.S.C.§ 225g
       Case 2:13-cr-00574-DSF Document 628 Filed 05/13/19 Page 6 of 11 Page ID #:6820

 15. Give the name and address, if known, of each attorney who represented you in the following stages of the judgment
     attacked herein:
   (a) At a preliminary hearing: ~P~fI~1 ~K S. ,~r~ ~'f N
                                     Ib133 U~Tu~-a~ ~ovt~~~~-~,S~u1~T~ 1t~}~~~i~c~~n 4 c~ ~~~i3~
   (b) At arraignment and plea: fP~'M.~ ~S ~~~Y~'


    (c) At trial:   SPCN`~" P1~ A~~V ~


    (d) At sentencing: f~M~~ Prf ~r0~v~


   (e) On appeal: I~Lf'~~ ~~L 1 f          X70 ~ 1►~~ ~1R~-c~ GI ~G ~~ ~ ~0 vK(o ~ C~ ~1'~~1'~5                 ,


    (~ In any post-conviction proceeding:        n~ ~Pc


    (g) On appeal from any adverse ruling in apost-conviction proceeding:          I~ ~Pr


16. Were you sentenced on more than one count of an indictment, or on more than one indictment, in the same court at
    approximately the same time?

    ~ Yes         ❑ No

17. Do you have any future sentence to serve after you complete the sentence imposed by the judgment under attack?
    ❑ Yes        ~No
   (a) If so, give the name and location of the court that imposed sentence to be served in the future: ~~_l~


   (b) Give the date and length of sentence to be served in the future:       I~ ~ ~


   (c) Have you filed, or do you contemplate filing, any petition attacking the judgment which imposed sentence to be
       served in the future?

         ❑ Yes           ,~ No

    WHEREFORE, movant pra,~s that the court grant him all relief to which he may be entitled in this proceeding.


                                                                                 Signature ofAttorney (ifany)

    I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.


    Executed on     D( ~fir`( 20(~
                              Date                                                              ofMovant




CV-67(OS/t8)                                                 MOTION                                                 Page 6 of9
                                                          28 U.S.C.§ 1255
       Case 2:13-cr-00574-DSF Document 628 Filed 05/13/19 Page 7 of 11 Page ID #:6821




CV-67(05/18)                              MOTION                                    Page 7 of9
                                        28 U.S.C.§ 2255
        Case 2:13-cr-00574-DSF Document 628 Filed 05/13/19 Page 8 of 11 Page ID #:6822
            ~~ ~ ~'~ ~ ~ ~`~ ~~                                                DECLARATION IN SUPPORT
                           Petitioner                                                 OF REQUEST
                                                                                      TO PROCEED
                                                                                  IN FORMA PA UPERIS
                          Respondents)



    I,              ~Uff l E ~t~(~ tiP~                          ,declare that I am the petitioner in the above entitled
case; that in support of my motion to proceed without being required to prepay fees, costs or give security therefor, I state
that because.of my poverty I am unable to pay the costs of said proceeding or to give security therefor; that I believe I am
entitled to relief.

 1. Are you presently employed? ❑Yes ,~No

     a. If the answer is yes, state the amount of your salary or wages per month, and give the name and address of your
          employer.        i~ ~ pC


     b. Ifthe answer is no, state the date of last employment and the amount ofthe salary and wages per month which
          you received.    ~~ J~►J ~o is   ~, ~~1~b • ~o


2. Have you received, within the past twelve months, any money from any of the following sources?
     a. Business, profession or form of self-employment?              O Yes     ~No
     b. Rent payments, interest or dividends?                         ❑Yes      ~No
     c. Pensions, annuities or life insurance payments?               ❑Yes ~No
     d. Gifts or inheritances?                                        ❑Yes ,~No
     e. Any other sources?                                            ❑Yes ~No

     If the answer to any of the above is yes, describe each source of money and state the amount received from each
     during the past twelve months: ~~



3. Do you own any cash, or do you have money in a checking or savings account? (Include anyfunds in prison
    accounts) 1~Yes ~ No
    If the answer is yes, state the total value of the items owned:        '~ ~ ~ 500



4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property? (Excluding ordinary
   householdfurnishings and clothing       Yes ❑ No

    If the answer is yes, describe the property and state its approximate value:        ~~ ►~ 61,G ~\ L `( ~v Yv~ ~ ~
      X 335, Duo ~fl PMTo~n~~1~~ ~ 5,000




                                                                --
                                                           MOTION
CV-67 (05/18)                                                                                                       Page 8 of 9
                                                        28 U.S.C. § 2255
        Case 2:13-cr-00574-DSF Document 628 Filed 05/13/19 Page 9 of 11 Page ID #:6823
 5. List the persons who are dependent upon you for support, state your relationship to those persons, and indicate how
     much you contribute toward their support:        ~G~'~ ~N ~~




     I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.




     Executed on       0~ IVI~`( `1-~ I
                               Date                                                              ofPetitioner




                                                      CERTIFICATE


    I hereby certify that the Petitioner herein has the sum of$_                                        on account to his credit
atthe     Fe~~v'a,l De-krfio~n Cp-n~~ ~SCa ~+C. W~                                                               institution where
he is confined. I further certify that Petitioner lil~ewise has the following securities to his credit according to the records of
said institution:
           ~~




        y Q /9
                    Date                                                     Authorized Officer ofInstitution


 ~.G1e~
                                                                                      Title ofOfficer
~uLnorized bY tho Act
                      of~~   ~A~r
                         sn2,y 7. 1955,
a$ amended, to
               administer oaths
(18U.S.C. S 4004).




CV-67(05/18)                                              MOTION                                                        Page 9 of9
                                                       28 U.S.C. ~ 2255
Case 2:13-cr-00574-DSF Document 628 Filed 05/13/19 Page 10 of 11 Page ID #:6824
                    Fc-e°~,~ t~cr~lT~oI ~~lr~;
                    A~ft~h ,~SUSd iC—
                    ~C11~b1- 11~- ~~~1 6A
                    P 0 P:~;jc 1:~~1ao~
                   'Ai-t~E-iv~Rn~~1~1b -I"asi0
                   S




                                                                                             ! i ~~              r
                                                                                             / ~



                                                 '~IP~ uii ~~                            -
                                                              ,u,; ~ in ~ ~
                                                                            I' %;!~~4;n ,~


                                                                                             CiC-RK 0~ Te~E ~Wi1~ STrrFc~ ~isT~Picr co~uz~
                                                                                                      255 ~tT TFrn~iE StRC-tT
                                                                                                        ~fui~E 7t - I9+{
                                                                                                  Lot ~bJ6G~c-r cA ~too~2




                   ~~6RL t'~/11L
Case 2:13-cr-00574-DSF Document 628 Filed 05/13/19 Page 11 of 11 Page ID #:6825
